AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) / Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Emilio Gandara--Montes Case Number: 3:20-mj-20182

Chandra Leigh Peterson

 

 

Defendant's Attorney

 

REGISTRATION NO. 93943298 FILED

THE DEFENDANT: JAN 9 7 2020
LX] pleaded guilty to count(s) 1 of Complaint

 

 

 

 

CLERK US DISTRICT COURT

 

 

( i)

 

 

 

 

C1 was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. BY pen
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor)
LI The defendant has been found not guilty on count(s)
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term.of: /
v

EANTIME SERVED Oo | days

Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

LI Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, January 27, 2020
Date of Imposition of Sentence

Received °° J * . Ky if Wo

DUsM J : HONORABI'E ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy | 3:20-mj-20182

 
